The opinion of the Court was drawn up by
Parker-C. J.
It is now too late to call in question the procee¿jng p,y error instead of certiorari. Until the distinction was taken by Chief Justice Parsons in the case of Savage v. Gulliver, 4 Mass. R. 171, error was most commonly brought in cases more proper for certiorari; but the Court appear not to have seen any objection to error in a case like this ; possibly because the judgment is rendered in a common law court. It is true that in this case the judgment can only be affirmed or reversed, but that may be in part or in whole. A venire facias de novo cannot be awarded, because there was no writ and no jury.
But we do not see that the judgment is erroneous. It does not appear that the referees took any thing into consideration beyond the demands of the parties against each other, except in reduction of the administrator’s demand, and of that the plaintiff cannot complain. It is true they have awarded that certain property and credits shall belong tc him, which it must be presumed were the property of the firm ; *217out whether they charged him with the value of those articles, or of the debts with which they credited him, does not appear and cannot be made to appear from the record. We cannot go out of the record on this issue. All that appears is, that certain deductions were made from the demand produced against the plaintiff, and that certain goods and merchandise were assigned to him by the award. Of this he has no right of complaint ; it was in his favor.1 It is staled that the referees increased the balance against the plaintiff in error by charging him with the value of these goods. If this were done without his consent, we do not decide that it was proper ; but the difficulty is, that we have no right to understand it to be so from the record. If true, it should have been averred as an error in fact, so that it might be traversed.
This judgment must be affirmed, there being no error in the record. If injury has been done, the plaintiff in error must seek a different mode of redress.

 The principle is general, that a man cannot assign for error, that which is to his advantage, John v. Clayton 1 Blackford, 55.